Citation Nr: 0901959	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen the claim for 
service connection for residuals of torn cartilage of the 
left knee has been received. 

2.  Whether new and material evidence to reopen the claim for 
service connection for a psychosis has been received.

3.  Entitlement to service connection for residuals of torn 
cartilage of the left knee.

4.  Entitlement to service connection for psychiatric 
disability claimed as a psychosis.

5.  Entitlement to an increased (compensable) rating for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972, from May 1972 to March 1975, and from November 1979 to 
December 1981.

The RO previously denied service connection for residuals of 
torn cartilage of the left knee and a psychosis in a November 
1982 rating decision.  Although notified of the denial, the 
veteran did not initiate an appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision, in which the RO 
continued the 0 percent disability rating for service-
connected sarcoidosis; confirmed and continued the denial of 
service connection for residuals of torn cartilage of the 
left knee; and declined to reopen the claim for service 
connection for a psychosis.  The veteran filed a notice of 
disagreement (NOD) in August 2006 and the RO issued a 
statement of the case (SOC) in November 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in December 2006.  The RO issued a 
supplemental SOC (SSOC) reflecting the continued denial of 
the claims in January 2007.

In his December 2004 substantive appeal, the veteran 
requested a Board hearing, however, in a January 2007 letter, 
he indicated that he did not want a Board hearing.  
In the July 2006 rating decision on appeal, the RO reopened 
and addressed the merits of the veteran's claim for service 
connection for residuals of torn cartilage of the left knee.  
However, regardless of the RO's actions, given the RO's 
November 1982 denial of the claim for service connection for 
residuals of torn cartilage of the left knee, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized the claim as reflected on the title page. 

The Board's decisions denying an increased (compensable) 
rating for service connected sarcoidosis and reopening the 
claims for service connection for residuals of torn cartilage 
of the left knee and entitlement to service connection for a 
psychosis, are set forth below.  The matters of service 
connection for residuals of torn cartilage of the left knee 
and entitlement to service connection for a psychosis, on the 
merits, are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In a November 1982 rating decision, the RO denied service 
connection for residuals of torn cartilage of the left knee; 
although notified of the denial in a December 1982 letter, 
the veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the 
November 1982 denial of the claim for service connection for 
residuals of torn cartilage of the left knee is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

4.  In a November 1982 rating decision, the RO denied service 
connection for a psychosis; although notified of the denial 
in a December 1982 letter, the veteran did not initiate an 
appeal.

5.  Evidence associated with the claims file since the 
November 1982 denial of the claim for service connection for 
a psychosis is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim. 

6.  The veteran's sarcoidosis has not been productive of 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.


CONCLUSIONS OF LAW

1.  The RO's November 1982 denial of service connection for 
residuals of torn cartilage of the left knee is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As evidence received since the RO's November 1982 denial 
is new and material, the criteria for reopening the claim for 
service connection for residuals of torn cartilage of the 
left knee, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008). 

3.  The RO's November 1982 denial of service connection for a 
psychosis is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  As evidence received since the RO's November 1982 denial 
is new and material, the criteria for reopening the claim for 
service connection for a psychosis are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

5.  The criteria for an increased (compensable) disability 
rating for the veteran's sarcoidosis are not  met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.102, 3.159, 4.1- 14, 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6846 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claims to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished. 

Regarding the claim for a  compensable  rating  for 
sarcoidosis, notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is 
necessary to substantiate the claim(s), as well as the 
evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a pre-rating letter dated in February 2006 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his sarcoidosis disability, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  The February 2006 letter also notified the veteran 
that he could send VA information that pertained to his 
claim. A March 2006 letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  As regards the requirements of Vazquez-
Flores, the Board finds that the February 2006 notice letter, 
which informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating, 
read together with the March 2006 letter, which explained how 
disability ratings are determined, and the November 2006 SOC, 
which included the pertinent rating criteria, satisfies the 
notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for an increased rating.  In this regard, in 
correspondence received in December 2006, the veteran 
reported that he had shortness of breath and pain in his 
joints as a result of his sarcoidosis.  He added that he had 
a hard time completing his PFT test because of his shortness 
of breath.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vasquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
veteran's statements regarding the effects of his sarcoidosis 
on his daily life, the Board finds that, the record also 
indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish an increased rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for an increased rating for the 
veteran's sarcoidosis.  Pertinent objective evidence 
associated with the claims file includes post-service VA 
outpatient treatment (VAOPT) records, and reports of February 
1982 and February 2006 evaluations.  As explained below, the 
record does not present a basis for further evaluation of the 
veteran's sarcoidosis.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran and by representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim for an increased rating for the 
veteran's sarcoidosis.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006)  (rejecting the argument that the Board lacks 
authority to consider harmless error.  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Requests to Reopen 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The RO denied the veteran's claim for a psychosis and torn 
cartilage of the knee in November 1982.  At that time, the RO 
found that the veteran's claimed disabilities of a psychosis 
and residuals of torn cartilage, left knee, were not shown by 
the evidence of record.  The RO notified him of this decision 
in December 1982. 

Although notified of the RO's November 1982 denial in a 
letter in December 1982, the veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his claims for service 
connection in January 2006.Regarding petitions to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
November 1982 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992). 

A.  Residuals of torn cartilage of the left knee

The pertinent evidence of record at the time of the November 
1982 rating decision included the service medical records, 
which included the veteran's July 1980 arthroscopy and 
arthrotomy of the left knee.  A VA examination conducted in 
November 1982 revealed a diagnosis of torn knee cartilage (as 
listed on 2507), torn anterior cruciate ligament (as claimed 
by veteran) and a normal physical examination. The basis for 
the November 1982 denial was that current residuals of torn 
cartilage of the left knee were not shown by the evidence of 
record. 

Among the evidence associated with the claims file since 
November 1982 denial of service connection is the report of a 
December 2002 treatment at the VA Medical Center (VAMC) in 
Cheyenne, Wyoming. The note indicates that, aside from his 
sarcoidosis, the only other systematic problem mentioned was 
a torn anterior cruciate ligament in the left knee.  
Diagnoses of  questionable chronic sinusitis, history of 
sarcoidosis, hypertension, osteoarthritis and hyperlipidemia 
were  given.

The  Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
residuals of torn cartilage of the left knee.

As the time of the November 1982 rating decision, there was 
no evidence of residuals of torn cartilage of the left knee 
on which to support a claim for service connection.  The VAMC 
treatment record indicating the veteran's systematic problem 
of a torn anterior cruciate ligament in his left knee and a   
non-unspecific diagnosis of osteoarthritis, now suggests  a 
current left knee disability.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the November 
1982 denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
veteran currently has a left knee disability.   As noted 
above, for the purposes of determining whether the claim 
should be reopened, the evidence is presumed to be credible.  
Moreover, when this evidence is considered in light of the 
in-service findings and  the veteran's assertions of a 
medical relationship between the two, this evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
residuals of torn cartilage of the left knee are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  Psychosis

The pertinent evidence of record at the time of the November 
1982 rating decision included the service medical records, 
which reflect an October 1981 diagnosis of a paranoid 
disorder and the veteran's complaints of paranoia in November 
1981.  A VA examination conducted in November 1982 revealed a 
diagnosis of alcoholism. The basis for the November 1982 
denial was that a current diagnosis of a psychosis was not 
shown by the evidence of record. 

Among the evidence associated with the claims file since 
November 1982 denial of service connection is the report of a 
March 2003 treatment at the Cheyenne, Wyoming VAMC.  The note 
reflects  that the veteran was in need of mental health care 
as the veteran described having many conflicts with persons 
and systems in the community.  The note also reports  that 
the pattern of behavior that the veteran exhibited over a 
phone call and previously at a clinic would not be tolerated.  
An August 2006 note from the VAMC in Broker, Oklahoma 
indicates that a provider stated that the veteran had stalked 
him for the past two years, and confirmed that the veteran 
had a violent temper.

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for a 
psychosis..

At the time of the November 1982 rating decision, there was 
no evidence of a psychosis on which to support a claim for 
service connection.  The February 1982 VA examiner diagnosed 
the veteran with alcoholism and made no mention of a 
psychosis.  The VAMC treatment records indicating the 
veteran's need for mental health treatment, his history of a 
violent temper, his behavior at the VAMC which would not be 
tolerated and the veteran's reports of having many conflicts 
with persons and systems in the community, suggests a current  
psychiatric disability.
The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the November 
1982 denial of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
veteran currently has a psychiatric disability. As noted 
above, for the purposes of determining whether the claim 
should be reopened, the evidence is presumed to be credible.  
Further, when this evidence is considered in light of the 
veteran's in-service complaints and his assertion of a 
relationship  

Hence, this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
psychosis are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 

III.  Increased Rating

The veteran claims that the severity of his service-connected 
sarcoidosis warrants a higher disability rating.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Historically, by rating action of November 1982, the RO 
granted service connection for sarcoidosis of the lungs, and 
assigned an initial 0 percent  rating under Diagnostic Codes 
6899-6808  ,  effective December 24, 1981.  That designation 
indicated a disability not then listed in the rating schedule 
rated, by analogy, to other disability.  See 38 C.F.R. §§  
4.20, 4.27.  It was determined that the veteran did not then 
meet the criteria for a compensable rating under Diagnostic 
Code 6808.  See 38 C.F.R. § 4.31

Since the assignment of the initial 0 percent rating, the 
criteria for evaluating pulmonary sarcoidosis were amended. 
As noted, prior to October 7, 1996, there was no specific 
diagnostic code for pulmonary sarcoidosis.  Effective October 
7, 1996,  the amendments included a new diagnostic code 
specifically for pulmonary sarcoidosis.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.  The current claim for increase at 
issue was filed in .January 2006, after the effective date of 
the revision
 
Under   Diagnostic Code 6846, a 0 percent rating is assigned 
for disability manifested by   chronic hilar adenopathy or 
stable lung infiltrates without symptoms or physiologic 
impairment.  A 30 percent rating is assigned  where there is 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent rating is assigned where there 
is pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
rating is assigned where there is cor pulmonale (right heart 
failure) or cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  

During a VA examination in February 2006, the veteran 
reported that he had never been placed on any medications for 
his sarcoidosis and currently was not receiving any treatment 
for his sarcoidosis.  He stated that over the last few years 
he had noted shortness of breath after exertion and at night.  
On examination, the veteran had an abnormal chest X-ray in 
September 2005 that showed prominent density in the hila and 
aorticopulmonary wendo suggesting a mediastinal hilar 
adenopathy.  On examination, the treating physician noted 
that the veteran did not appear in any respiratory distress.  
He had clear breath sounds to ausculation with no rhonci, 
wheezes or rales noted.  He had equal respiratory excursion.  
The examiner noted that the pulmonary lab reported that the 
veteran did not put forth the effort to complete the 
pulmonary function testing (PFT) and therefore a report could 
not be rendered.  A CT scan of the chest demonstrated large 
confluent mediastinal and hilar adenopathy that was worrisome 
for lymphoma.  The diagnosis was sarcoidosis.

A March 2006 pulmonary oncology clinic treatment note 
reflects that the veteran complained of shortness of breath 
with activity.  The veteran was diagnosed with a history of 
sarcoidosis and a recent finding of mediastinal 
lymphadenopathy of the chest.

Considering the evidence of record in light of the above- 
noted criteria,  the Board finds that assignment of a 
compensable rating for the veteran's service- connected 
sarcoidosis is not warranted. 

As indicated above, the minimum compensable rating under 
Diagnostic Code 6846-30 percent--requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  However, 
there is no evidence that the veteran requires chronic low 
dose or intermittent corticosteroids.  In fact, the February 
2006 VA examiner noted that veteran had never been placed on 
any medications for his sarcoidosis and currently was not 
receiving any treatment for his sarcoidosis.  

As the veteran does not meet the criteria for the 30 percent 
rating under Diagnostic Code 6846, it logically follows that 
the criteria for any higher rating under that diagnostic code 
likewise are not met.  The Board further finds that a 
compensable rating for the veteran's sarcoidosis is not 
assignable under any alternative diagnostic code.   

The Note that follows Diagnostic Code 6846 indicates  that 
active disease or residuals of sarcoidosis may also be rated 
as chronic bronchitis under the provisions of Diagnostic Code 
6600 or on the basis of  extra-pulmonary involvement under 
the specific body system involved.  38 C.F.R. § 4.97.   Under 
Diagnostic Code 6600, a minimum 10 percent rating is 
warranted for chronic bronchitis for forced expiratory volume 
in 1 second of (FEV-1) of 71 to 80 percent predicted, or; a 
ratio of forced expiratory volume in 1 second to forced vital 
capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600.  However, as acknowledged by 
the veteran's representative in a November 2007 statement, 
the claims file does not reflect any results of a PFT as the 
PFT lab reported that the veteran did not put forth a 
sufficient effort during his February 2006 VA examination.  
Moreover,  the February 2006 VA examiner noted that the 
veteran did not appear in any respiratory distress.  
Therefore, there is no basis for assignment of a compensable 
rating under  Diagnostic Code 6600..  There also is no 
medical evidence of extra-pulmonary involvement so as to 
warrant rating on that basis..

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the veteran's sarcoidosis, 
pursuant to Hart, and that the claim for a higher rating must 
be denied.  In reaching these  conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 


ORDER

As new and material evidence to reopen the claim for service 
connection for residuals of torn cartilage of the left knee, 
has been received, to this limited extent, the appeal is 
granted. 

As new and material evidence to reopen the claim for service 
connection for a psychosis, has been received, to this 
limited extent, the appeal is granted. 

An increased (compensable) rating for sarcoidosis is denied.


REMAND

The Board  finds that further RO action on the reopened 
claims for service connection  is warranted. 

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4). 

Regarding the reopened claim for service connection for 
residuals of torn cartilage of the left knee, as indicated 
above, the veteran's service medical records reflect a July 
1980 arthroscopy and arthrotomy of the left knee.  

The Board notes that, as discussed above, the February 1982 
VA examiner diagnosed the veteran with a torn knee cartilage 
(as listed on 2507), torn anterior cruciate ligament (as 
claimed by veteran) and a normal physical examination.  
However, during VA treatment in December 2002, the treating 
physician noted that the veteran's torn anterior cruciate 
ligament in the left knee and provided a diagnosis of 
osteoarthritis.

Thus, the evidence reflects that the appellant had left knee 
surgery in service, and a current left knee disability, and 
the veteran's  assertions as to a relationship between the 
two.  Given the foregoing, and the absence of any medical 
nexus opinion, e Board finds that further medical evidence is 
needed to resolve the claim for service connection for 
residuals of torn cartilage of the left knee, on the merits.. 

Regarding the reopened claim for service connection for a 
psychosis (now characterized as one for psychiatric 
disability claimed as psychosis), as indicated above, the 
veteran's service medical records reflect included an October 
1981 diagnosis of a paranoid disorder and the veteran's 
complaints of paranoia in November 1981.  

The Board also notes that, as discussed above, the February 
1982 VA examiner diagnosed the veteran with alcoholism.  
However, on  VA treatment in March 2003, the treating 
physician noted that the veteran was in need of mental health 
care as the veteran described having many conflicts with 
persons and systems in the community.

Thus, the evidence reflects in-service complaints of 
paranoia, an indicia of possible current psychiatric 
disability, and the veteran's assertion of a relationship 
between the two.  Given the foregoing, and the absence of 
definitive diagnosis, and, if so, a medical opinion as to 
nexus, the Board finds that further medical evidence is 
needed to resolve the claim for service connection for a for 
psychiatric disability, on the merits.   

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic and psychiatric examinations, by appropriate 
physicians, at a  VA medical facility.  The veteran is hereby 
advised that failure to report for either scheduled 
examination(s), without good cause, shall result in denial of 
the reopened claim(s).   See 38 C.F.R. § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id. If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for 
residuals of torn cartilage of the left knee and a psychosis.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its letter to the veteran meets the requirements of 
Dingess/Hartman (cited to above)as regards the five elements 
of a claim for service connection-p particularly, disability 
ratings and effective dates, as appropriate.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the reopened claims for service connection, on 
the merits. 

Accordingly, the matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for 
residuals of torn cartilage of the left 
knee and/or for psychiatric disability.  
The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards VA's assignment of disability 
ratings and effective dates, as 
appropriate.  The RO's letter should also 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
orthopedic and psychiatric examinations, 
by a psychiatrist and other  appropriate 
physician, respectively, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each  physician 
designated to examine the veteran, and 
each  report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, together with the 
complete rationale for the conclusion 
reached,  in a printed (typewritten) 
report.

Orthopedic examination - The physician  
should clearly identify all current left 
knee disability/ies.    Then, with 
respect to each diagnosed disability, the 
physician should  offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
is residual to in-service injury, in 
particular, torn cartilage of the left 
knee..  

Psychiatric examination - The 
psychiatrist should clearly identify all 
current psychiatric disability/ies, to 
include any current psychosis/es.  Then,  
with respect to each diagnosed 
disability, the psychiatrist  should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability had its onset in, or is 
otherwise medically related to, service 
In rendering the requested opinion, the 
psychiatrist should specifically consider 
and address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions that he had 
psychiatric problems in service and that 
have continued, to date. 

4.  If the veteran fails to report to any  
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for residuals of torn 
cartilage of the left knee and for 
psychiatric disability (claimed as 
psychosis.  If the veteran fails to 
report to any  scheduled examination(s), 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider each 
claim in light of all pertinent evidence 
and legal authority.

7.  If any  benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


